     Case 1:20-cv-00575-NONE-SKO Document 20 Filed 09/09/20 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                          UNITED STATES DISTRICT COURT

 9                                       EASTERN DISTRICT OF CALIFORNIA
10

11       DARONTA T. LEWIS,                                      Case No. 1:20-cv-00575-NONE-SKO (PC)

12                             Plaintiff,
                                                                FINDINGS AND RECOMMENDATIONS
13               v.                                             TO DISMISS ACTION AS DUPLICATIVE

14       G. UGWUEZE, et al.,                                    14-DAY DEADLINE

15                             Defendants.
16

17              On August 10, 2020, the Court ordered Plaintiff to show cause why this action should not

18   be dismissed for his failure to file an application to proceed in forma pauperis (“IFP”) or pay the

19   filing fee. (Doc. 15.) Plaintiff responded to the order to show cause on August 24 and 31, 2020.

20   (Docs. 17-19.) In his responses, Plaintiff states that the Court already granted him IFP status in

21   case no. 1:20-cv-00596, and he attaches copies of the corresponding orders in that case. (Id.)

22   Accordingly, the Court reviewed the records in case no. 1:20-cv-00596. The Court takes judicial

23   notice of the complaint in that case1 and finds that it is duplicative of the complaint in the present

24   action. Based on the foregoing, the Court recommends that this action be dismissed as

25   duplicative.

26   I.         SCREENING REQUIREMENT

27              The Court is required to screen complaints brought by prisoners seeking relief against a

28
     1
         The Court may take judicial notice of court records. United States v. Wilson, 631 F.2d 118, 119 (9th Cir. 1980).
     Case 1:20-cv-00575-NONE-SKO Document 20 Filed 09/09/20 Page 2 of 3


 1   governmental entity or an officer or employee of a governmental entity. 28 U.S.C. § 1915A(a).

 2   The Court must dismiss a complaint or a portion thereof if a prisoner has raised claims that are

 3   frivolous or malicious, fails to state a claim on which relief may be granted, or seeks monetary

 4   relief from a defendant who is immune from such relief. 28 U.S.C. § 1915A(b); 28 U.S.C. §

 5   1915(e)(2)(B).

 6   II.    DISCUSSION

 7          “A complaint ‘that merely repeats pending or previously litigated claims’” is subject to

 8   dismissal under 28 U.S.C. § 1915(e). Cato v. United States, 70 F.3d 1103, 1105 (9th Cir. 1995)

 9   (quoting Bailey v. Johnson, 846 F.2d 1019, 1021 (5th Cir. 1988)). “[A] duplicative action arising
10   from the same series of events and alleging many of the same facts as an earlier suit” may be

11   dismissed as frivolous or malicious under section 1915(e). See Bailey, 846 F.2d at 1021.

12   “Dismissal of the duplicative lawsuit, more so than the issuance of a stay or the enjoinment of

13   proceedings, promotes judicial economy and the ‘comprehensive disposition of litigation.’”

14   Adams v. California Dep’t of Health Servs., 487 F.3d 684, 692 (9th Cir. 2007) (citation omitted),

15   overruled on other grounds by Taylor v. Sturgell, 553 U.S. 880, 904 (2008).

16          To determine whether a claim is duplicative, courts use the test for claim preclusion.

17   Adams, 487 F.3d at 688. “Thus, in assessing whether the second action is duplicative of the first,

18   [courts] examine whether the causes of action and relief sought, as well as the parties or privies to

19   the action, are the same.” Id. at 689 (citations omitted).
20          In Lewis v. Ugwueze et al., Case No. 1:20-cv-00596-AWI-SAB (“Lewis I”), Plaintiff

21   raises the same claims against the same defendants and requests the same relief as he does in the

22   present case (“Lewis II”). (Compare Lewis I, Doc. 1 at 2, 3-7, 8, 13, 21, 30-35 with Lewis II, Doc.

23   1 at 3, 4-8, 9, 32, 61, 96-101.) The complaints in the two cases are virtually identical, save for

24   extra exhibits provided in the present case. (Compare Lewis I, Doc. 1 at 2-12, 13-20, 21-25, 27-36

25   with Lewis II, Doc. 1 at 3-13, 32-39, 61-65, 93-102.) It appears that Plaintiff submitted the same

26   complaint to the Court twice, adding attachments the second time, and the Clerk’s Office
27   therefore opened two separate actions. Based on his responses to the Court’s order to show

28   cause, it also appears that Plaintiff believes the two cases are the same. (See Docs. 17-19.) In any

                                                         2
     Case 1:20-cv-00575-NONE-SKO Document 20 Filed 09/09/20 Page 3 of 3


 1   event, it is clear that the complaint in the present case is duplicative of the complaint in Lewis I.

 2   III.     CONCLUSION AND RECOMMENDATION

 3            For the reasons set forth above, the Court RECOMMENDS that this action be

 4   DISMISSED without prejudice. These Findings and Recommendations will be submitted to the

 5   United States District Judge assigned to this case, pursuant to the provisions of 28 U.S.C. §

 6   636(b)(l). Within 14 days of the date of service of these Findings and Recommendations,

 7   Plaintiff may file written objections with the Court. The document should be captioned,

 8   “Objections to Magistrate Judge’s Findings and Recommendations.” Failure to file objections

 9   within the specified time may result in waiver of rights on appeal. Wilkerson v. Wheeler, 772 F.3d
10   834, 839 (9th Cir. 2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

11
     IT IS SO ORDERED.
12

13   Dated:     September 8, 2020                                   /s/   Sheila K. Oberto              .
                                                         UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18

19
20

21

22

23

24

25

26
27

28

                                                         3
